By the Court.
The construction of this contract must be that the forfeiture is incurred by the fact of leaving the employment without previous notice. If the plaintiff left his work wilfully, without sufficient cause to justify or excuse his conduct, under such circumstances and in such manner that the defendant, considering the nature of the work and its relations to the other *319operations of. the defendant’s business, might fairly and reasonably regard his leaving and continued absence as an abandonment of his work, rendering it necessary to procure another person to supply the place, it was a breach of the agreement and a forfeiture according to its terms, although there may have been an intention on the part of the plaintiff to be absent only temporarily, and to return to his work at his own convenience. The case is governed by that of Partington v. Wamsutta Mills, 110 Masa. 467 Exceptions sustained.